Case: 17-40966          Document: 00514447076          Page: 1   Date Filed: 04/26/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                          No. 17-40966                         FILED
                                        Summary Calendar                   April 26, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
In the matter of: MARCO A. CANTU

                Debtor

----------------------------------------------------------

GUERRA & MOORE LIMITED, L.L.P.,

                 Appellee

v.

AYSSA CANTU; SANDRA DIAZ,

                 Appellants




                      Appeal from the United States District Court
                           for the Southern District of Texas
                                 USDC No. 7:11-CV-299


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*




        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40966      Document: 00514447076    Page: 2   Date Filed: 04/26/2018



                                  No. 17-40966
         Defendants-Appellants challenge the district court’s entry of summary
judgment, order of judicial foreclosure, and denial of their motion for
reconsideration. Plaintiff-Appellee, Guerra & Moore Limited, L.L.P., brought
suit to recover on a state court judgment against a bankrupt debtor, Marco
Cantu. Appellee sought, inter alia, to foreclose on its lien that attached to a
piece of real property when it was held by Cantu and his wife as community
property. Appellants, subsequent grantees of the property, were joined as
defendants and timely appealed the district court’s judgment in Appellee’s
favor.
         On appeal, Appellants repeat arguments they presented below: that the
district court lacked jurisdiction under 28 U.S.C. § 1334 to decide this case and
erred by not admitting parol evidence indicating that the property was
conveyed to Cantu and his wife as a gift, which would have affected the
attachment of Appellee’s lien to the property. A careful review of the record in
this case, the parties’ briefs, and the district court’s ruling demonstrates no
reversible legal error.    The district court correctly concluded that it had
jurisdiction under § 1334, see Fed. Deposit Ins. Corp. v. Majestic Energy Corp.,
835 F.2d 87, 90 (5th Cir. 1988), and correctly applied Texas state law to
determine that parol evidence was inadmissible to contradict the unambiguous
language of the deed, see, e.g., Johnson v. Driver, 198 S.W. 359, 363–64 (Tex.
App. 2006) (citing Davis v. Davis, 141 Tex. 613, 619 (Tex. 1943)). Accordingly,
we affirm the district court’s judgment for essentially the reasons stated by
that court.




                                        2